Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3-8, 10-11, 13-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gamache et al. (US 6401120 B1) in view Li (US 20180048487 A1) and  Saha et al. (US 20060037016 A1).

Claim 1	Gamache teaches a system comprising: 
a plurality of management servers, (FIG. 3A, a server cluster, Col. 2, Lines 40-44)  accessible to one or more administrator, (Col. 1, Lines 21-31, wherein the servers are accessible to administrators) each of the plurality of management servers comprising:
at least a distributed coordination service for the clusters of nodes, (FIG. 2, Col. 5, Lines 17-23, clusters service components to perform administration of clusters resources, nodes, and the clusters itself) the distributed coordination service being a datastore for the cluster of nodes; (Col. 1, Lines 32-51, wherein the clusters service stores operation data, i.e. being a data store, for example, recording a bank’s financial transaction data)
a director that manages the distributed coordination service (FIG. 4, Col. 9, Line 47, a clusters installation utility) and promotes at least one of nodes of the clusters to being one of the plurality of management servers, wherein promoting comprises replicating the distributed coordination service in at least one of the nodes being promoted; (Col. 9, Lines 58-63, wherein a new clusters is added, i.e. promoted to being a management server, wherein the promotion comprise the replication of the an identical copy of the initial clusters operation data base 100) and
a constructor that manages allocation and life cycle deployments of one or more nodes of the clusters, (Col. 6, Lines 56-64, a logging manager maintaining clusters state changes) the constructor further configured to implement rolling attribute changes for the clusters of nodes, (Col. 6, Lines 56-64, operations on log files for replica members to unroll logged state changes, i.e. rolling attribute changes) the rolling attribute changes defining a processing order in which the nodes of the clusters are modified. (Col. 6, Lines 41-55, the logged state change tracking the current and the desired state changes, i.e. the processing order from the current to a desired state change or modification of a node)
However, Gamache is silent regarding and so does not explicitly teach a clusters of nodes providing services to a plurality of end users; and 
wherein the constructor configured to dynamically add or delete the one or more nodes of the cluster. 
From a related technology, Li teaches a clusters of nodes providing services to a plurality of end users. (¶0006, a cluster of cohesive nodes provide a complete set of services to the external entities or end users/customers) 
It would be obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Gamache in view of Li in order to more effectively utilize network resources for services to multiple end users. 
However, Gamache in view of Li is silent regarding and so does not explicitly teach wherein the constructor configured to dynamically add or delete the one or more nodes of the cluster. 
From a related technology, Saha teaches a constructor configured to dynamically add or delete the one or more nodes of the cluster. (¶0033, wherein the configuration manager is configured to add a new node to a cluster; ¶0029, or alternatively deleting or modification of cluster nodes)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Gamache to further incorporate addition or deletion of nodes within a cluster in order to prevent misconfiguration and therefore mismanagement of clusters (Saha, ¶0005)

Claim 3	Gamache in view of Li and Saha teaches claim 1, and further teaches wherein the processing order allows (Examiner notes that the claim does not recite a step of allowing, but merely that the order “allows” for change, and this can be shown purely by teaching a capability to perform the underlying change) attribute changes to each node in one of the clusters of nodes in a sequential manner. (Gamache, Col. 17, Lines 15-28, wherein the processing order of the update are allowed to be reconciled in a procedural or sequential order)

Claim 4	Gamache in view of Li and Saha teaches claim 1, and further teaches wherein the processing order allows (Examiner notes that the claim does not recite a step of allowing, but merely that the order “allows” for the change, and this can be shown purely by teaching a capability to perform the underlying change) attribute changes to availability zones or deployment groups of the clusters of nodes. (Gamache, Col. 5, Lines 51-59, wherein the processing order allows for a clusters membership or regroup change)

Claim 5	Gamache in view of Li and Saha teaches claim 1, and further teaches wherein at least a portion of the clusters of nodes comprises master nodes, (Gamache, Col. 17, Line 1-12, wherein two or more member may be chosen, i.e. are eligible, to be a master member) further wherein the processing order specifies that the master nodes have changes performed last, (Gamache, Col. 17, Lines 15-24, wherein the processing order denotes the processing of the Sm < Smax nodes; Col. 17, Lines 29-38, wherein the master member for which Sm = Smax, is performed last) the master nodes coordinating additional nodes in a cluster. (Gamache, Col. 17, Lines 37-38, wherein the members are reconciled with the master member)

Claim 6	Gamache in view of Li and Saha teaches claim 1, and further teaches wherein the processing order allows (Examiner notes that the claim does not recite a step of allowing, but merely that the order “allows” for the change, and this can be shown purely by teaching a capability to perform the underlying change) for an in-place change where at least a node of a cluster is replaced by a new node. (Gamache, Col. 9, Lines 1-4, wherein a group may be restarted on another node in the cluster, i.e. a node is replaced by a new node of the cluster)

Claim 7	Gamache in view of Li and Saha teaches claim 1, and further teaches wherein the constructor implements rolling attribute changes upon a failure of any of a plurality of nodes in a cluster. (Gamache, FIG. 7A, step 706, Col. 18, Lines 20-29, wherein a quorum member has failed, FIG. 7C, step 744, Col. 19, Lines 41-48, implementing quorum reconciliation with the clusters operational data)

Claim 8	Gamache in view of Li and Saha teaches claim 1, and further teaches wherein the constructor implements the rolling attribute changes upon infrastructure changes or customer request. (Gamache, FIG. 6, Col. 16, Lines 14-18, wherein out-of-date members are updated with missing updates, wherein the updates are the rolling attribute changes and the updates are the changes)

Claim 10	Gamache in view of Li and Saha teaches claim 1, and further teaches wherein the constructor temporarily boosts computing resources for a plurality of nodes of a cluster during instances when attribute changes are being performed. (Gamache, Col. 6, Lines 56-64, operations on log files for replica members to unroll logged state changes; Examiner notes that “computing resources” would cover processing power and therefore, the execution of such processing power to implement the changes would comprise the temporary boost of computing resources.)

Claim 11 is taught by Gamache in view of Li and Saha as described for Claim 1.	
Claims 13-15 are taught by Gamache in view of Li and Saha as described for Claims 3-5 respectively.
Claims 16 is taught by Gamache in view of Li and Saha as described for Claim 8. 
Claims 17 is taught by Gamache in view of Li and Saha as described for Claim 10. 
Claim 18 is taught by Gamache in view of Li and Saha as described for Claim 1.	
Claim 20 is taught by Gamache in view of Li and Saha as described for Claim 10. 

Claim 21	Gamache in view of Li and Saha teaches Claim 1, and further teaches wherein the constructor is further configured to weigh availability, in order to select an attribute change process for implementing rolling attribute changes for a cluster of nodes, wherein availability refers to whether the cluster will be available, unavailable, or overloaded during a selected attribute change process. (Saha, ¶0079, wherein the system can check for cluster validation, wherein a valid, i.e. meeting requirements and prerequisites, comprises an availability of the node)

Claim 22	Gamache in view of Li and Saha teaches Claim 1, wherein the processing order allows (Examiner notes that the claim does not recite a step of allowing, but merely that the order “allows” for change, and this can be shown purely by teaching a capability to perform the underlying change) attribute changes to each node in one of the clusters of nodes in a simultaneous manner. (Gamache, Col. 16, Lines 35-42, wherein the processing order of the update are allowed to be reconciled in a simultaneous manner, and same sequence number)

Claim 23	Gamache in view of Li and Saha teaches Claim 1, and further teaches, wherein the management servers are inaccessible to the end users. (Gamache, Col. 1, Lines 23-31, wherein management servers are only accessible to administrators)

Claim 24	Gamache in view of Li and Saha teaches Claim 23, and further teaches, wherein the services provided to the end users via the nodes include data visualization, data transfer, (Li, ¶0070, transmitting messages, i.e. data transfer) and/or data logging. 

3.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gamache et al. (US 6401120 B1) in view of Li (US 20180048487 A1) and Saha et al. (US 20060037016 A1) and in further view of De Zaeytijd et al. (US 20180067736 A1).

Claim 2	Gamache in view of Li and Saha teaches claim 1, but does not explicitly teach wherein a full cluster restart is performed when the implementing of the rolling attribute changes is initiated for each node in one of the clusters of nodes.
From a related technology, De Zaeytijd teaches wherein a full cluster restart is performed when implementing of the rolling attribute changes are initiated for each node in one of the clusters of nodes. (FIG. 3A, ¶0073, wherein upon rolling upgrades for each node in the cluster, all nodes of the cluster are restarted) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computing clusters system described in Gamache to further incorporate the upgrade methodology taught by De Zaeytijd in order to more effectively implement multiple-version upgrades to no longer use outdated resources. (De Zaeytijd, ¶0006)

Claim 12 is taught by Gamache in view of Li, Saha and De Zaeytijd as described for Claim 2. 

4.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gamache et al. (US 6401120 B1) in view of Li (US 20180048487 A1) and Saha et al. (US 20060037016 A1) and in further view of Friedman et al. (US 7363362 B1).

Claim 9	Gamache in view of Li and Saha teaches claim 1, but does not explicitly teach wherein the system further comprises proxies, the constructor controlling the proxies to redirect traffic away from any of: nodes of a cluster for which attribute changes are occurring; a new node; and a node that is about to be stopped or removed.
From a related technology, Friedman teaches wherein a system comprises proxies, (FIG. 1B, Col. 5, Lines 56-67, network nodes 102) a constructor (FIG. 1B, Col. 6, Lines 25-40, a network management system 107) controlling the proxies to redirect traffic (Examiner notes that “to redirect traffic” is an intended use of the proxies, rather than some claimed process step) away from any of: 
a new node; (Col. 11, Lines 55-58, wherein the wizard switches traffic away from the new node) and a node that is about to be stopped or removed.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Gamache with the network system management of Friedman in order to more efficiently manage network traffic based upon changes to the network configuration and attributes.

Claim 19 is taught by Gamache in view of Li, Saha and Friedman as described for Claim 9. 	

5.	Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gamache et al. (US 6401120 B1) in view of Li (US 20180048487 A1) and Saha et al. (US 20060037016 A1) and in further view of Ross et al. (US 20140372491 A1). 

Claim 25	Gamache in view of Li and Saha teaches Claim 1, but does not explicitly teach, wherein the director is configured to provide a token to one of the nodes to be deleted, the token replicating a configuration of the node to be deleted, the configuration including a trusted status and/or a permission for the node to be deleted.
From a related technology, Ross teaches wherein the director is configured to provide a token to one of the nodes (FIG. 7, ¶0106, providing a delete token to a node) to be deleted, (Examiner notes that “to be deleted” is an intended use statement) the token replicating a configuration of the node to be deleted, the configuration including a trusted status and/or a permission for the node to be deleted. (¶0106, wherein the delete token replicates a configuration of the information on the node being deleted)

Claim 26	Gamache in view of Li, Saha, and Ross teaches Claim 25, and further teaches, wherein the constructor is configured to automate certificate exchange and trust verification processes when adding a new node having the token. (Examiner notes that “when adding a new node having the token” places a conditional limitation upon Claim 26 which would not occur as “new nodes having the token” are not added in claims, token are only added to nodes being deleted and as such the condition would not need to occur per the claim language)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442